  Case 15-13346         Doc 32     Filed 05/03/19 Entered 05/03/19 08:23:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-13346
         ROSEMARY C. SAMPANG

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/15/2015.

         2) The plan was confirmed on 07/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/12/2019.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $56,685.42.

         10) Amount of unsecured claims discharged without payment: $165,949.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-13346        Doc 32     Filed 05/03/19 Entered 05/03/19 08:23:49                    Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $39,527.00
       Less amount refunded to debtor                         $449.22

NET RECEIPTS:                                                                                $39,077.78


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,123.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,716.42
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,839.42

Attorney fees paid and disclosed by debtor:               $877.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EAGLE BANK           Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN EXPRESS              Unsecured            NA       9,037.78        9,037.78      9,037.78        0.00
AMERICAN EXPRESS              Unsecured     11,500.00            NA              NA            0.00       0.00
AMERICAN HONDA FINANCE CORP Unsecured             0.00           NA              NA            0.00       0.00
BANK OF AMERICA               Unsecured      9,707.00            NA              NA            0.00       0.00
BANK OF AMERICA               Unsecured     24,207.00            NA              NA            0.00       0.00
BMO HARRIS BANK               Secured        2,753.00       2,213.79        2,213.79      2,213.79      60.34
CAPITAL ONE NATIONAL ASSOC    Unsecured     13,835.41     14,034.76        14,034.76     14,034.76        0.00
CHASE                         Unsecured           0.00           NA              NA            0.00       0.00
CHASE                         Unsecured     11,141.00            NA              NA            0.00       0.00
CITIBANK USA                  Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK USA                  Unsecured           0.00           NA              NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,496.00       1,549.56        1,549.56      1,549.56        0.00
DISCOVER BANK                 Unsecured      5,121.21       5,101.18        5,101.18      5,101.18        0.00
FED LOAN SERV                 Unsecured     30,789.00            NA              NA            0.00       0.00
FED LOAN SERV                 Unsecured      9,020.00            NA              NA            0.00       0.00
GE CAPITAL                    Unsecured           0.00           NA              NA            0.00       0.00
GE CAPITAL                    Unsecured           0.00           NA              NA            0.00       0.00
HSBC                          Unsecured           0.00           NA              NA            0.00       0.00
JPMORGAN CHASE BANK NA        Secured       43,954.49     43,648.52        43,648.52           0.00       0.00
JPMORGAN CHASE BANK NATIONAL Secured        33,249.00           0.00            0.00           0.00       0.00
LORD & TAYLOR                 Unsecured           0.00           NA              NA            0.00       0.00
MOMA FUNDING LLC              Unsecured         514.00      1,298.33        1,298.33      1,298.33        0.00
PRA RECEIVABLES MGMT          Unsecured         904.00        942.62          942.62        942.62        0.00
SALLIE MAE                    Unsecured           0.00           NA              NA            0.00       0.00
SYNCB                         Unsecured     13,835.00            NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS INC  Unsecured     10,227.00     10,166.42        10,166.42           0.00       0.00
US DEPT OF ED FEDLOAN         Unsecured      5,409.00     45,349.84        45,349.84           0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA              NA            0.00       0.00
VON MAUR                      Unsecured         234.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-13346         Doc 32      Filed 05/03/19 Entered 05/03/19 08:23:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $43,648.52              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,213.79          $2,213.79             $60.34
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $45,862.31          $2,213.79             $60.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,480.49         $31,964.23              $0.00


Disbursements:

         Expenses of Administration                             $4,839.42
         Disbursements to Creditors                            $34,238.36

TOTAL DISBURSEMENTS :                                                                      $39,077.78


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
